DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,739,905 and over claims 1-4,6-12, and 14-16 of U.S. Patent No 10,152,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the Applicant has claimed similar scope of both structure and driving methods for all applications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 2013/0033450) in view of Ogata (US 2016/0098131) and Jin (US 2016/0291754) and Hu (US 2015/0062468).
Regarding claim 1, Coulson teaches A sensor-equipped display device comprising: a display panel comprising a common electrode (drive electrode 20); a detection electrode crossing the common electrode in a plan view(sense electrode 21);
a conductive member ([0226] Shielding layer 620 behaves approximately like ground) ; and
a first sense period when the controller drives the common electrode and extracts input position data from the detection electrode ([0012][0014-0015] teaches driving at a first frequency to measure location of an object), and
a second sense period when the controller drives the conductive member and extracts, input pressure data from the common electrode  ([0013-0015] teaches the shield layer is driven along with sensor electrodes to measure force applied), or
the controller drives the common electrode  and extracts input pressure data from the conductive member (Fig. 21 and the respective description teaches driving the shield layer 620, drive electrode 1810, sense electrode 1820 and neighboring sense electrodes 1830 to form the capacitance for measurement [0216-0217]). 
Although Coulson teaches the limitations as discussed above and further teaches measuring distance [0004] he fails to explicitly teach a the input pressure is extracted based on a distance between the electrode and the conductive member.
	However in the same field of driving a touch sensitive panel Ogata teaches a force sensor incorporated into display where the input pressure is extracted based on a distance between the electrode and the conductive member ([0083] teaches the distance between the ground layer 155 and the capacitive sensing element 140 changes distance as force is applied and capacitance is measured).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the force sensing input device as taught by Coulson with the force sensing method as taught by Ogata. This combination would provide a touch sensing display that determines the amount of changes in force applied to the panel as taught by Ogata [0006]. Although the combination teaches the limitations as discussed above they fail to teach a controller configured to control the display panel and the conductive member in a time divisional manner including a display period when an image is displayed.
	However in the same field driving touch display panels Jin teaches a controller configured to control the display panel and the conductive member in a time divisional manner including a display period when an image is displayed ([0026][0039]teach how the common electrode (conductive member) is driven one way during a display period and driven a different way during a detection period. This is clear that the system divides when the common electrode is driven.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the force sensing input device as taught by Coulson with the force sensing method as taught by Ogata and the method of driving the display image as taught by Jin. This combination would provide a touch sensing display that determines the amount of changes in force applied to the panel as taught by Ogata [0006]. Although the combination teaches the limitations as discussed above, they fail to teach a backlight unit which emits light toward the display panel; and a conductive member arranged at the back side of the backlight unit.
	However in the field of driving a display panel, Hu teaches a touchscreen structure with teach a backlight unit which emits light toward the display panel; and a conductive member arranged at the back side of the backlight unit [0020]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the force sensing input device as taught by Coulson with the force sensing method as taught by Ogata and the method of driving the display image as taught by Jin and the backlight unit and method as taught by HU. This combination would provide a touch sensing display that determines the amount of changes in force applied to the panel as taught by Ogata [0006]. 

Regarding claim 10, Coulson teaches A sensor-equipped display device comprising: a display panel comprising a common electrode (drive electrode 20); a detection electrode crossing the common electrode in a plan view(sense electrode 21);
a conductive member ([0226] Shielding layer 620 behaves approximately like ground) ; and
a second sense period when the controller drives the conductive member and extracts, input pressure data from the common electrode  ([0013-0015] teaches the shield layer is driven along with sensor electrodes to measure force applied), or
the controller drives the common electrode  and extracts input pressure data from the conductive member (Fig. 21 and the respective description teaches driving the shield layer 620, drive electrode 1810, sense electrode 1820 and neighboring sense electrodes 1830 to form the capacitance for measurement [0216-0217]). 
Although Coulson teaches the limitations as discussed above and further teaches measuring distance [0004] he fails to explicitly teach a the input pressure is extracted based on a distance between the electrode and the conductive member.
	However in the same field of driving a touch sensitive panel Ogata teaches a force sensor incorporated into display where the input pressure is extracted based on a distance between the electrode and the conductive member ([0083] teaches the distance between the ground layer 155 and the capacitive sensing element 140 changes distance as force is applied and capacitance is measured).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the force sensing input device as taught by Coulson with the force sensing method as taught by Ogata. This combination would provide a touch sensing display that determines the amount of changes in force applied to the panel as taught by Ogata [0006]. Although the combination teaches the limitations as discussed above they fail to teach a controller configured to control the display panel and the conductive member in a time divisional manner including a display period when an image is displayed and in a sense period drives the common electrodes in self-capacitive touch detection mode.
	However in the same field driving touch display panels Jin teaches a controller configured to control the display panel and the conductive member in a time divisional manner including a display period when an image is displayed and in a sense period drives the common electrodes in self-capacitive touch detection mode ([0026][0039]teach how the common electrode (conductive member) is driven one way during a display period and driven a different way during a detection period. This is clear that the system divides when the common electrode is driven.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the force sensing input device as taught by Coulson with the force sensing method as taught by Ogata and the method of driving the display image as taught by Jin. This combination would provide a touch sensing display that determines the amount of changes in force applied to the panel as taught by Ogata [0006]. Although the combination teaches the limitations as discussed above, they fail to teach a backlight unit which emits light toward the display panel; and a conductive member arranged at the back side of the backlight unit.
	However in the field of driving a display panel, Hu teaches a touchscreen structure with teach a backlight unit which emits light toward the display panel; and a conductive member arranged at the back side of the backlight unit [0020]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the force sensing input device as taught by Coulson with the force sensing method as taught by Ogata and the method of driving the display image as taught by Jin and the backlight unit and method as taught by HU. This combination would provide a touch sensing display that determines the amount of changes in force applied to the panel as taught by Ogata [0006]. 
	Regarding claims 2 and 11,Coulson teaches wherein when the controller extracts the input pressure data from the conductive member, the controller, inputs a drive signal to the common electrode and receives input pressure data from the conductive member, (Fig. 21 and the respective description teaches driving the shield layer 620, drive electrode 1810, sense electrode 1820 and neighboring sense electrodes 1830 to form the capacitance for measurement [0216-0217]) 
	Regarding claims 3 and 12, Coulson teaches wherein when the controller extracts the input pressure data from the common electrode, the controller inputs a drive signal to the conductive member and receives the input pressure data from the common electrode(Fig. 21 and the respective description teaches driving the shield layer 620, drive electrode 1810, sense electrode 1820 and neighboring sense electrodes 1830 to form the capacitance for measurement [0216-0217]) 
	Regarding claim 4, Coulson teaches wherein the common electrode comprises a plurality of divisional portions extending in a first direction and arranged at intervals (Fig. 2 sense electrodes 21 also depicted as 720 in Fig. 17 are shown in intervals).
	Regarding claims 5 and 13, Coulson teaches wherein the conductive member comprises a plurality of divisional portions extending in a first direction and arranged at intervals (Fig. 12 shows conductive tracks 1110 or shield layer 920 in divisional portions.).
Regarding claim 6, Coulson teaches wherein the common electrode comprises a plurality of divisional portions extending in a first direction and arranged at intervals (Fig. 2 sense electrodes 21 also depicted as 720 in Fig. 17 are shown in intervals), the conductive member comprises a plurality of divisional portions extending in a first direction and arranged at intervals (Fig. 12 shows conductive tracks 1110 or shield layer 920 in divisional portions.).

 	Regarding claims 8 and 15, Ogata teaches an air layer, which shrinks when the display panel is pushed, provided in the distance ([0060]).
	Regarding claims 9 and 16, Jin teaches wherein the controller supplies a common drive signal to the common electrode when the controller drives the common electrode in the display period ([0026][0039].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621